Citation Nr: 1509371	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Evaluation of T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome, currently rated as 40 percent disabling.

2.  Evaluation of right femoral and sciatic radiculopathy, initially rated as 10 percent disabling.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, in a January 2013 rating decision, the RO granted  a 40 percent disability rating for T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome, effective September 15, 2010, the date of the Veteran's claim for increase.  The Veteran has not indicated that he agrees with the higher rating assigned for his T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome.  Therefore, as this is not a full grant of the benefits sought, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Virtual VA claims file has been reviewed.  Other than VA treatment records considered by the RO in SSOC dated in April, May, and July 2013, documents contained therein are duplicative of those in the paper claims file.  Furthermore, other than the October 2014 Informal Hearing presentation, documents in the Veterans Benefits Management System are duplicative of those in the paper file.

The issues of entitlement to an increased rating for right femoral and sciatic radiculopathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome is manifest by pain and abnormal spinal contour.  Forward flexion is limited to 15 degrees, without ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in September 2010 and June 2013, to the Veteran.  These letters explained the evidence needed to substantiate the claim for an increased disability rating, as well the legal criteria for entitlement to such benefits.   The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating.   The examination reports contain all the findings needed to rate the Veteran's service-connected T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).   Here, the service-connected T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome has not materially changed and a uniform evaluation is warranted.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran has been assigned a 40 percent disability rating for his T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.    

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

According to the general rating formula, a 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent evaluation is to be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's  T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome most closely approximates the currently assigned 40 percent disability rating for the entire period on appeal.  The Board acknowledges that, at the October 2010 VA examination, the Veteran had flexion to 75 degrees, extension to 10 degrees, lateral flexion to 15 degrees on the right and 10 degrees on the left, and lateral rotation to 5 degrees bilaterally.  Nonetheless, at the more recent, November 2012 VA examination, he had flexion to 15 degrees, extension to 5 degrees, lateral flexion to 5 degrees bilaterally, and lateral rotation to 5 degrees bilaterally.  The Veteran had abnormal gait at both examinations and abnormal posture at the November 2012 VA examination; however, there was no evidence of muscle atrophy or ankyloses at either examination.   Thus, applying the facts to the criteria set forth above, the Veteran is entitled to no more than a 40 percent evaluation for T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome.

As the Veteran has been assigned a 40 percent evaluation for T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome for the entire rating period on appeal, further DeLuca analysis is actually not relevant; a 40 percent disability rating is the maximum evaluation assigned for limited motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  The current evaluation contemplates flexion limited to 30 degrees or less.  In essence, if motion were limited to 0 degrees, the evaluation would remain 40 percent.  A higher evaluation could be assigned for unfavorable ankylosis or incapacitating episodes of at least 6 weeks duration.  However, the Veteran only experiences incapacitating episodes requiring bed rest prescribed by a physician for a total of one week per year.

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology of the left lower extremity.  As the Veteran is separately evaluated for his neurological deficits of his right lower extremity, it is not for consideration here.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain and reduced range of motion, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating for the Veteran's T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a disability rating in excess of 40 percent for T-8 compression fracture with residual thoracolumbar degenerative disc disease and lumbar spine intervertebral disc syndrome is denied. 


REMAND

In a July 2013 statement, the Veteran's representative indicated that the Veteran disagreed with the 10 percent evaluation for right femoral and sciatic radiculopathy granted in the January 2013 rating decision. In addition, in a May 2012 statement, the Veteran's former representative indicated that the Veteran disagreed with the denial of TDIU, and asserted that the Veteran's service-connected disabilities render him unemployable.  The Board construes these statements as  notices of disagreement (NOD).  Because the Veteran filed a notice of disagreement as to these issues, the Veteran is entitled to a statement of the case (SOC) addressing those issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these claims must be remanded to the RO for issuance of a statement of the case (SOC).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case regarding the issues of entitlement to an increased initial rating for right femoral and sciatic radiculopathy and entitlement to TDIU.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


